DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-12, 15-24 are presented for examination.
Claims 3-4, 13-14 are cancelled.
Claims 1-2, 5-12, 15-24 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-12, 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference (Ferguson et al. (US Pub. No.: 20130261872 A1: hereinafter: “Ferguson”)) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-12, 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 1, 10, and 20 are directed toward a method, A computing platform, comprising: at least one processor, and one or more non-transitory computer-readable media storing instructions. Therefore, it can be seen that it falls within one of the four statutory categories of invention.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claims 1, 10, 20 recite the abstract idea “…receiving, by a computing device, a current state of a vehicle; detecting, based on sensor data captured by one or more sensors of the vehicle, one or more operations of one or more nearby vehicles; determining, by the computing device using one or more machine learning-based reward functions, one or more driver reaction models corresponding to the one or more operations of the one or more nearby vehicles; based on an indication of a plurality of exploratory driving actions and the one or more driver reaction models, determining, by the computing device, one or more predicted states corresponding to one exploratory driving action of the plurality of exploratory driving actions; and based on the one or more predicted states, invoking, causing by an autonomous driving system of the vehicle, the one exploratory driving action of the plurality of exploratory driving actions.…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to a route that they have stored in their memory. They can also generate these incidents in their mind in a zone or area that they have predetermined, or previously thought about. Further, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a person observes the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road). 
Applicant’s independent claims 1, 10, and 20 also recite the abstract idea “…a current state of a vehicle; based on an indication of a plurality of exploratory driving actions…” which comprises “Mental Processes”.  For example, a person can generate multiple incidents in terms of driving behaviors of the vehicles or drivers in relation to a route that they have stored in their memory.
Applicant’s independent claims 1, 10, and 20 also recite the abstract idea “determining one or more predicted states corresponding to each of the exploratory driving actions; and based on the one or more predicted states, causing an autonomous driving system to invoke one exploratory driving action of the plurality of exploratory driving actions” which comprises “Mental Processes”.  For example, a person can generate profiles/scenarios, and reactions/solutions to incidents in terms of driving behaviors of the vehicles in their mind based on a street on which a host vehicle has traveled, and based on current information of the vehicle (i.e. a person observes the road conditions, incidents or traffic conditions on the road and drive accordingly based on the previous experience on the road).

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 1, 10, and 20 recite an additional limitation including “by a computing device, at least one processor, a computing platform etc.” which is an example of adding an insignificant extra-solution activity, in this case a pre-solution activity, to the judicial exception. Specifically, this is an example of mere data gathering.
	claims 1, 10, and 20 recite further additional limitations including: “a communication interface; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform”. As previously stated, because the written description fails to disclose the corresponding structure for these limitations to perform their functions, the examiner has interpreted these limitations as generic computers or processing devices. Thus, these limitations are examples of generic computer components and are viewed as nothing more than attempts to generally link the use of the judicial exceptions to the technological environment of generic computers.

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1, 10, and 20 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claim 1 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 1, 10, and 20 reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

          Dependent claims 
Step 1: claims 2, 5-9, 21-24 are dependent of claim 1 which is a method (Therefore, it can be seen that it falls within one of the four statutory categories of invention). claims 11-12, 15-19 are dependent of claims 10, 20 which are a computing platform, comprising: at least one processor, and one or more non-transitory computer-readable media storing instructions (Therefore, it can be seen that it falls within one of the four statutory categories of invention (Step 1: yes)).
          Step 2A Prong One: claims 2, 5-9, 11-12, 15-19, and 21-24 recite the limitation of  “updating…, determining…, performing…, receiving…, reporting…, and select…” steps; in (claims 2, 5-9, 11-12, 15-19, and 21-24). These claims recite an abstract idea which is directed to mental process. 
         Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “updating…, passing…, inputting…, receiving…, generating…, evaluating…, adjusting…” steps; and a “and back-propagating…” step are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
          Step 2B: The claims 2, 5-9, 11-12, 15-19, and 21-24 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
         As such, 1-2, 5-12, 15-24 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-12, 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US Pub. No.: 2013/0261872 A1: hereinafter: “Ferguson”) in view of Green.

          Consider claim 1:
                    Ferguson teaches a method (See Ferguson, e.g., “…an autonomous mode could determine a current state of the vehicle and the current state of the environment of the vehicle…A predicted behavior of the at least one other vehicle could be determined…A confidence level…determined based on the predicted behavior, the current state of the vehicle, and the current state of the environment of the vehicle….confidence level…one other vehicle to perform the predicted behavior…controlled based on the predicted behavior, the confidence level, and the current state of the vehicle and its environment…” of Abstract, ¶ [0003]-¶ [0005], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410) comprising: receiving, by a computing device, a current state of a vehicle (See Ferguson, e.g., “…a camera could capture a plurality of images of the truck 314, the other vehicle 312, as well as other features in the environment so as to help the computer system of the vehicle 308 to determine the current state of the environment of the vehicle 308…provide the speed, heading, location, and other data such that the computer system of the vehicle 308 could determine the current state of the vehicle 308…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410); detecting, based on sensor data captured by one or more sensors of the vehicle, one or more operations of one or more nearby vehicles (See Ferguson, e.g., “…determining information about a current state of a vehicle and its environment that includes at least one other vehicle, determining a predicted behavior of the other vehicle, determining a confidence level of the other vehicle to carry out the predicted behavior, and controlling the vehicle based on the determined information…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410); determining, by the computing device using one or more machine learning-based vehicle control functions, one or more driver reaction models corresponding to the one or more operations of the one or more nearby vehicles (See Ferguson, e.g., “…the vehicle may store a set of predetermined scenarios in memory or data storage. The predetermined scenarios may include associated predicted behaviors for other vehicles in the environment of the predetermined scenario. When the vehicle determines that there is a substantial match between its current operating state, the current state of the environment, and the predetermined scenario, the associated predicted behaviors could be determined…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410); based on an indication of a plurality of exploratory driving actions and the one or more driver reaction models (See Ferguson, e.g., “…controlling, using the computer system, the vehicle in the autonomous mode based on the predicted behavior…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410), determining, by the computing device, one or more predicted states corresponding to one exploratory driving action of the plurality of exploratory driving actions (See Ferguson, e.g., “…controlling, using the computer system, the vehicle in the autonomous mode based on the predicted behavior, the confidence level, the current state of the vehicle, and the current state of the environment of the vehicle…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410).
                     Ferguson further teaches and based on the one or more predicted states, invoking, by an autonomous driving system of the vehicle, the one exploratory driving action of the plurality of exploratory driving actions (See Ferguson, e.g., “…The computer system could control vehicle 308 in the autonomous mode based on at least the determined predicted behaviors and confidence levels…consider that there is some finite probability that the other vehicle 312 will pull into the left-most lane 302 and cut off the vehicle 308…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410). However, Ferguson does not explicitly teach one or more machine learning-based reward functions.                            
                    In an analogous field of endeavor, Green teaches one or more machine learning-based reward functions (See Green, e.g., “…the cost function(s) can include a portion that provides a reward rather than a cost…rewards can be provided for distance traveled, velocity, or other forms of progressing toward completion of a route…” of Abstract, ¶ [0138]-¶ [0140], and Fig. 3 elements 302-304).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., revolutions per minute, vehicle speed, current driving lane, fuel level, brake fluid level, etc.) of the Ferguson for the one or more machine learning-based reward functions, as taught by Green, according to known methods/systems to yield more safe, seamless, and robust autonomous operations.

          Consider claims 2, 11:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claims 1, 10. In addition, Ferguson teaches further comprising: determining the plurality of exploratory driving actions (See Ferguson, e.g., “…controlling, using the computer system, the vehicle in the autonomous mode based on the predicted behavior…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410), wherein the plurality of exploratory driving actions comprise at least one performing a braking action, initiating a lane merging action, or causing activation of a visual turn indicator (See Ferguson, e.g., “…The computer system could control vehicle 308 in the autonomous mode based on at least the determined predicted behaviors and confidence levels…consider that there is some finite probability that the other vehicle 312 will pull into the left-most lane 302 and cut off the vehicle 308…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410).        

          Consider claim 5:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ferguson teaches further comprising: determining, by use of computer system, an exploratory driving action score corresponding to the one exploratory driving action of the plurality of exploratory driving actions (See Ferguson, e.g., “…the confidence level, the current state of the vehicle, and the current state of the environment of the vehicle…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410), wherein the invoking, by the autonomous driving system, the one exploratory driving action is further based on the exploratory driving action score (See Ferguson, e.g., “…controlling, using the computer system, the vehicle in the autonomous mode based on the predicted behavior, the confidence level, the current state of the vehicle, and the current state of the environment of the vehicle…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410). Green teaches a deep neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ferguson, as taught by Green, so as to achieving more expeditious, enhanced, and safe autonomous operations.

          Consider claim 6:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claim 5. In addition, Ferguson teaches further comprising: after invoking the autonomous driving system to invoke the one exploratory driving action (See Ferguson, e.g., “…The computer system could control vehicle 308 in the autonomous mode based on at least the determined predicted behaviors and confidence levels…consider that there is some finite probability that the other vehicle 312 will pull into the left-most lane 302 and cut off the vehicle 308…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410), receiving an outcome of the invoked one exploratory driving action (See Ferguson, e.g., “…The computer system could control vehicle 308 in the autonomous mode based on at least the determined predicted behaviors and confidence levels…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410); and training the computer system, based on the outcome (See Ferguson, e.g., “…the vehicle and/or the server network may dynamically adjust their respective data stores of predetermined scenarios and predicted behaviors based on real-world experiences…the vehicle and/or the server network could use machine learning or other techniques to adjust its response to real-world operating conditions…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410). Green teaches the deep neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ferguson, as taught by Green, so as to achieving more safe, enjoyable autonomous operations.

         Consider claims 7, 17:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claims 6, 16. In addition, Ferguson teaches further comprising: updating the one or more driver reaction models based on the outcome (See Ferguson, e.g., “…dynamically adjust their respective data stores of predetermined scenarios and predicted behaviors based on real-world experiences…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410).          

          Consider claims 8, 18:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claims 1, 16. In addition, Ferguson teaches further comprising: after invoking the autonomous driving system, the one exploratory driving action, determining an outcome of the invoked one exploratory driving action (See Ferguson, e.g., “…The computer system could control vehicle 308 in the autonomous mode based on at least the determined predicted behaviors and confidence levels…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410); and reporting information indicative of the invoked one exploratory driving action and the outcome (See Ferguson, e.g., “…the vehicle and/or the server network may dynamically adjust their respective data stores of predetermined scenarios and predicted behaviors based on real-world experiences…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410).

         Consider claims 9, 19:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claims 1, 10. In addition, Ferguson teaches further comprising: receiving information indicative of an exploratory driving action taken by a second vehicle and an associated outcome (See Ferguson, e.g., “…determining information about a current state of a vehicle and its environment that includes at least one other vehicle, determining a predicted behavior of the other vehicle, determining a confidence level of the other vehicle to carry out the predicted behavior, and controlling the vehicle based on the determined information…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410), and training a computer system, based on the exploratory driving action taken by the second vehicle and the associated outcome (See Ferguson, e.g., “…the vehicle and/or the server network may dynamically adjust their respective data stores of predetermined scenarios and predicted behaviors based on real-world experiences…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410). Green teaches a neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ferguson, as taught by Green, so as to achieving more safe, enjoyable autonomous operations.

          Consider claim 10:
                    With respect to claim 10, the claim 10 is analyzed, and thus rejected with respect to the reasons, analysis as implemented in the rejection of claims 1.                

          Consider claim 12:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claim 11. In addition, Ferguson teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform (Fig. 1 elements 100-152) to determine the plurality of exploratory driving actions by causing the computing platform (See Ferguson, e.g., “…The computer system could control vehicle 308 in the autonomous mode based on at least the determined predicted behaviors and confidence levels…consider that there is some finite probability that the other vehicle 312 will pull into the left-most lane 302 and cut off the vehicle 308…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410) to: select at least one exploratory driving action previously associated with a driver reaction model of the one or more driver reaction models (See Ferguson, e.g., “…each predicted behavior could have an associated likelihood. The likelihood may include a probability that the predicted behavior will occur based on, for instance, previous data…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410).

          Consider claim 15:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claim 10. In addition, Ferguson teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine, by use of computer system, an exploratory driving action score corresponding to the one exploratory driving action of plurality of exploratory driving actions (See Ferguson, e.g., “…The computer system could control vehicle 308 in the autonomous mode based on at least the determined predicted behaviors and confidence levels…consider that there is some finite probability that the other vehicle 312 will pull into the left-most lane 302 and cut off the vehicle 308…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410), wherein invoking, by the autonomous driving system, the one exploratory driving action is further based on the exploratory driving action score (See Ferguson, e.g., “…The computer system could control vehicle 308 in the autonomous mode based on at least the determined predicted behaviors and confidence levels…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410). Green teaches a deep neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ferguson, as taught by Green, so as to achieving more safe autonomous operations.

          Consider claim 16:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claim 15. In addition, Ferguson teaches herein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform (Fig. 1 elements 100-152) to: after invoking, by the autonomous driving system, the one exploratory driving action (See Ferguson, e.g., “…determining information about a current state of a vehicle and its environment that includes at least one other vehicle, determining a predicted behavior of the other vehicle, determining a confidence level of the other vehicle to carry out the predicted behavior, and controlling the vehicle based on the determined information…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410), receive an outcome of the invoked one exploratory driving action (See Ferguson, e.g., “…The computer system could control vehicle 308 in the autonomous mode based on at least the determined predicted behaviors and confidence levels…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410); and train the computer system, based on the (See Ferguson, e.g., “…the vehicle and/or the server network may dynamically adjust their respective data stores of predetermined scenarios and predicted behaviors based on real-world experiences…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410). Green teaches the deep neural network (See Green, e.g., “…the machine-learned models 110 can be or can otherwise include various machine-learned models such as, for example, neural networks (e.g., deep neural networks)…” of Abstract, ¶ [0147], and Figs. 2-3 elements 10-308).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ferguson, as taught by Green, so as to achieving more safe, enjoyable autonomous operations.                

                    Consider claim 20:
                                With respect to claim 20, the claim 20 is analyzed, and thus rejected with respect to the reasons, analysis as implemented in the rejection of claims 1.              

         Consider claim 21:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ferguson teaches further comprising determining the plurality of exploratory driving actions by performing a search on one or more trees of first potential actions of the autonomous driving system (See Ferguson, e.g., “…dynamically adjust their respective data stores of predetermined scenarios and predicted behaviors based on real-world experiences…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410) and second potential actions of the one or more driver reaction models (See Ferguson, e.g., “…controlling, using the computer system, the vehicle in the autonomous mode based on the predicted behavior…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410).

          Consider claim 22:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ferguson teaches wherein the one or more driver reaction models are determined using an Inverse Reinforcement Learning (IRL) machine learning system (See Ferguson, e.g., “…the vehicle and/or the server network may dynamically adjust their respective data stores of predetermined scenarios and predicted behaviors based on real-world experiences…the vehicle and/or the server network could use machine learning or other techniques to adjust its response to real-world operating conditions…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410).

          Consider claim 23:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ferguson teaches wherein the one or more driver reaction models are trained using a Generative Adversarial Imitation learning (GAIL) machine learning system (See Ferguson, e.g., “…the vehicle and/or the server network may dynamically adjust their respective data stores of predetermined scenarios and predicted behaviors based on real-world experiences…the vehicle and/or the server network could use machine learning or other techniques to adjust its response to real-world operating conditions…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410).

          Consider claim 24:
                    The combination of Ferguson, Green teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ferguson teaches wherein the one or more driver reaction models include an overly aggressive profile, a moderately aggressive profile, and a passive profile (See Ferguson, e.g., “…dynamically adjust their respective data stores of predetermined scenarios and predicted behaviors based on real-world experiences…” of ¶ [0074]-¶ [0078], ¶ [0086]-¶ [0090], ¶ [0094]-¶ [0101], and Fig. 1 elements 100-152, Fig. 3 elements 300-340, and Fig. 4 steps 400-410). 
          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Ratnasingam (US Pat. No.: 9,672,734 B1) teaches “A system, method, and computer program product for determining lane information in a road segment to drive a first vehicle to minimize travel time. According to an embodiment, navigation data of the first vehicle and at least one other vehicle in a road segment is sent to a computer server system via their respective clique leaders through a communication network. The lane information may include whether a change of lane is required, a lane to avoid, an optimum lane, and rank order of drivable lanes according to increasing order of travel time for the first vehicle to minimize travel time. The determined lane information is sent to the appropriate user device through its clique leader. The user device presents the lane information to a human driver and/or autonomous vehicle driving system of the first vehicle appropriately.”

          Okumura et al.  (US Pub. No.: 9,511,767 B1) teaches “This application describes an automated driving system and methods. The automated driving system includes a perception system disposed on an autonomous vehicle. The automated driving system can detect, using the perception system, information for an environment proximate to the autonomous vehicle. The information for the environment includes current behavior of an object of interest and traffic density information. The automated driving system can also determine a classifier for the environment based on a prediction of future behavior of the object of interest. Based on the classifier, the automated driving system can identify a transition between vehicle states, the vehicle states being associated with a planned action for the autonomous vehicle. The automated driving system can also send a command to one or more vehicle systems to control the autonomous vehicle to execute the planned action according to the transition.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667